Exhibit 10.42

OVERLAND STORAGE, INC.

SUMMARY SHEET
OF
DIRECTOR AND EXECUTIVE OFFICER COMPENSATION

Non-Employee Director Compensation

Our compensation plan for non-employee directors consists of both a cash
component and an equity component. We pay each non-employee director $5,000 per
quarter, plus $2,500 for each Board meeting attended ($1,250 if held
telephonically), plus reimbursement for expenses. The Chairman of the Board
receives an additional $2,500 per quarter in addition to the non-employee
director fee of $5,000 per quarter. Members of the Audit Committee and the
Compensation Committee receive a retainer of $500 per quarter in lieu of a fee
for committee meetings attended during a quarter and members of the Nominating
and Governance Committee receive $500 for each committee meeting attended ($250
if held telephonically and no fee if held the same day as a Board meeting).
Members of the Shareholder Value Committee will receive $500 for each committee
meeting attended (whether telephonically or in person). Such fee will not be
paid for committee meetings in joint session with the full board.

In addition to the cash component of compensation, each non-employee director
receives stock options. Under our 2003 Equity Incentive Plan, which we refer to
as the 2003 Incentive Plan, each non-employee director receives a ten-year
nonqualified stock option to purchase 18,000 shares on the same date as the
company’s annual meeting of shareholders. These options are exercisable at fair
market value on the date of grant and vest in equal monthly installments over a
12-month period, as measured from the grant date. When a new non-employee
director joins the board, such director will be awarded a new option for a
number of shares determined by multiplying 1,500 by the number of months
remaining until the next scheduled annual meeting date, giving credit for any
partial month. Such option will vest at the rate of 1,500 shares per month and
will be fully vested at the next annual meeting date, at which time the director
will receive the normal annual grant.

On November 14, 2006, the date of our last annual meeting of shareholders,
Robert Degan, Bill Miller and Michael Norkus each received an option for 18,000
shares.

Compensation of Executive Officers

Our executive officers serve at the discretion of the Board of Directors. From
time to time, the Compensation Committee of the Board of Directors reviews and
determines the salaries that are paid to our executive officers. The following
table sets forth the annual salary rates for our current executive officers as
of the date of this report on Form 10-K:

W. Michael Gawarecki

 

$

246,500

 

Kurt L. Kalbfleisch

 

$

200,000

 

Michael S. Kerman

 

$

225,000

 

Vernon A. LoForti

 

$

400,000

 

Robert J. Scroop

 

$

220,500

 

 

Employment Arrangements with Current Executive Officers

The following discussion summarizes the employment arrangements between us and
our current executive officers as of the date of this report on Form 10-K:

W. Michael Gawarecki.  As our Vice President of Operations, Mr. Gawarecki is an
at-will employee and may be terminated by us for any reason, with or without
notice. He currently earns an annual salary of $246,500. On August 13, 2007, he
received an option to purchase up to 100,000 shares of the Company’s common
stock at the purchase price of $1.62 per share (the closing price of the
Company’s common stock on the date of grant) pursuant to the 2003 Incentive
Plan. The option will


--------------------------------------------------------------------------------


vest over one year in equal monthly installments. The option will accelerate
upon a “Change in Control” as defined in the 2003 Incentive Plan. The option has
a three-year life, subject to continuous service to the Company.

Kurt L. Kalbfleisch. As our Interim Chief Financial Officer and Vice President
of Finance, Mr. Kalbfleisch is an at-will employee and may be terminated by us
for any reason, with or without notice. He currently earns an annual salary of
$200,000 per year and will earn cash bonuses of $10,000 each in October 2007,
January 2008, April 2008 and July 2008, subject to his continued employment at
our company at those times. On August 13, 2007, he received an option to
purchase up to 75,000 shares of the Company’s common stock at the purchase price
of $1.62 per share (the closing price of the Company’s common stock on the date
of grant) pursuant to the 2003 Incentive Plan. The option will vest over one
year in equal monthly installments. The option will accelerate upon a “Change in
Control” as defined in the 2003 Incentive Plan. The option has a three-year
life, subject to continuous service to the Company.

Michael S. Kerman. Mr. Kerman, our Vice President of Marketing and Chief
Strategy Officer, is an at-will employee and may be terminated by us for any
reason, with or without notice. Mr. Kerman currently earns an annual salary of
$225,000 per year. On August 13, 2007, he received an option to purchase up to
150,000 shares of the Company’s common stock at the purchase price of $1.62 per
share (the closing price of the Company’s common stock on the date of grant)
pursuant to the 2003 Incentive Plan. The option will vest over one year in equal
monthly installments. The option will accelerate upon a “Change in Control” as
defined in the 2003 Incentive Plan. The option has a three-year life, subject to
continuous service to the Company.

Vernon A. LoForti. In connection with his appointment as President and Chief
Executive Officer on August 7, 2007, Mr. LoForti’s annual base salary was
increased from $297,750 to $400,000. We entered into an employment agreement
with Mr. LoForti on December 4, 2000 pursuant to which Mr. LoForti was employed
as our Vice President and Chief Financial Officer. Other than conforming changes
to reflect Mr. LoForti’s new positions and base salary, there will be no
material changes to Mr. LoForti’s employment agreement. The employment agreement
has a one-year term, automatically renews for successive one-year terms, and
provides that our Board may unilaterally modify Mr. LoForti’s compensation at
any time. If we terminate Mr. LoForti’s employment without cause, then we are
obligated to pay him a severance payment equal to his base salary, payable on a
pro-rated basis according to our normal payroll cycle for the 12 months
following his termination. In addition, he is entitled to receive accelerated
vesting for any stock options that would otherwise have vested during the
12-month period following his termination. He is also entitled to receive the
cash severance payment if he resigns for good reason because of any of the
following events: (i) reduction in compensation of more than 10%; (ii) change in
position or duties so that his duties are no longer consistent with his previous
position; or (iii) change in principal place of work to more than 50 miles from
our current facility without his approval. On August 13, 2007, he received an
option to purchase up to 250,000 shares of the Company’s common stock at the
purchase price of $1.62 per share (the closing price of the Company’s common
stock on the date of grant) pursuant to the 2003 Incentive Plan. The option will
vest over one year in equal monthly installments. The option will accelerate
upon a “Change in Control” as defined in the 2003 Incentive Plan. The option has
a three-year life, subject to continuous service to the Company.

Robert J. Scroop. As our Vice President, New Product Delivery, Mr. Scroop is an
at-will employee and may be terminated by us for any reason, with or without
notice. Mr. Scroop currently earns an annual salary of $220,500 per year. On
August 13, 2007, he received an option to purchase up to 75,000 shares of the
Company’s common stock at the purchase price of $1.62 per share (the closing
price of the Company’s common stock on the date of grant) pursuant to the 2003
Incentive Plan. The option will vest over one year in equal monthly
installments. The option will accelerate upon a “Change in Control” as defined
in the 2003 Incentive Plan. The option has a three-year life, subject to
continuous service to the Company.


--------------------------------------------------------------------------------


Retention Agreements

We entered into retention agreements with Messrs. LoForti, Scroop and Gawarecki
effective January 27, 2000, with Mr. Kerman effective August 30, 2004, and with
Mr. Kalbfleisch effective July 23, 2007. These agreements provide that the
officer will receive a severance payment if, within two years of the
consummation of a change in control of Overland, he is terminated without cause
or resigns with good reason. These severance payments are based on the officer’s
base salary at the time of the consummation of the change in control or the
termination date, whichever is higher, plus his or her target bonus for the year
prior to the consummation of the change in control. The agreements provide that,
upon a change in control, Mr. LoForti would be entitled to receive an amount
equal to 2.0 times his base salary plus target bonus; and Messrs. Gawarecki,
Kalbfleisch, Kerman, and Scroop each would be entitled to an amount equal to his
respective base salary plus target bonus. If any portion of any payment under
any of the agreements would constitute an “excess parachute payment” within the
meaning of Section 280G of the Internal Revenue Code, then that payment will be
reduced to an amount that is one dollar less than the threshold for triggering
the tax imposed by Section 4999 of the Internal Revenue Code.


--------------------------------------------------------------------------------